ITEMID: 001-95057
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF POLISHCHUK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Mykhaylo Buromenskiy;Peer Lorenzen;Rait Maruste;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1959 and lives in the city of Kharkiv.
A. Criminal proceedings instituted in 1997
5. On 24 December 1997 criminal proceedings were instituted against the applicant. He was charged with extortion of money from Mr Sh. and Mrs Shi.
6. On an unspecified date Mr Sh. and Mrs Shi. lodged their civil claims. They claimed payment of compensation for pecuniary and non-pecuniary damage caused by the applicant.
7. On 16 February 1998 the applicant gave a written undertaking not to abscond.
8. On 2 September 1998 the applicant was also charged with causing damage to official documents while studying his case file.
9. On 5 November 1998 the pre-trial investigation was completed and the case was transferred to the Kyivsky District Court of Kharkiv.
10. On 28 May 2001 the court convicted the applicant of extortion and damaging official documents and sentenced him to a suspended term of five years' imprisonment. By the same judgment the court partly allowed the civil claims.
11. On 21 January 2002 the Kharkiv Regional Court of Appeal quashed the part of the judgment concerning the applicant's conviction for damaging official documents and ruled that the proceedings in that respect should be terminated since there was insufficient evidence against the applicant.
12. By the same ruling the Court of Appeal quashed the remainder of the judgment and remitted it for fresh consideration to the firstinstance court on the ground that the latter had failed to examine all the
13. On 4 February 2003 the Kyivsky District Court of Kharkiv convicted the applicant of extortion and sentenced him to four years' imprisonment, suspended. By the same judgment the court partly allowed the civil claims lodged by Mr Sh. and Mrs Shi.
14. On 22 May 2003 the Kharkiv Regional Court of Appeal upheld that judgment.
15. On 2 December 2003 the Supreme Court dismissed an appeal in cassation by the applicant.
16. The hearings in the case were scheduled at intervals ranging between several days and two months. In the course of the proceedings two expert reports were obtained. This took about six months. On one occasion the applicant challenged a judge who was considering his case.
B. Other proceedings
17. On 18 April 1997 the Krasnokutsky Court awarded the applicant 23,943 Ukrainian hryvnas (UAH) in compensation for pecuniary and non-pecuniary damage caused to the applicant due to Mr Sh.'s failure to repay a debt he owed to the applicant. On an unspecified date the judgment was quashed by a higher court.
18. In 2008 new criminal proceedings were instituted against the applicant. On 1 October 2008 he was arrested. He was remanded in custody.
VIOLATED_ARTICLES: 6
